Case 2:19-cv-00320-NR-LPL Document 67 Filed 09/11/20 Page 1 of 3




           UNITED STATES DISTRICT COURT
     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                           No. 2:19-cv-320


     HASAN SHAREEF,

                                             Plaintiff

                                  v.

     BUTLER COUNTY PUBLIC NEWSPAPER and ERIC
     JANKIEWICZ, Warden Butler County Jail,

                                             Defendants.


                    MEMORANDUM ORDER


           This is a pro se prisoner civil rights action pursuant
     to 42 U.S.C. § 1983. This matter was referred to
     Magistrate Judge Lisa Pupo Lenihan for proceedings in
     accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1).

             Currently before the Court is a Report &
     Recommendation filed by Judge Lenihan on June 5, 2020,
     recommending that the Court dismiss Mr. Shareef’s
     Section 1983 claims under for failure to state a claim and,
     further, decline to exercise supplemental jurisdiction over
     Mr. Shareef’s state-law claims. [ECF 47]. The Court
     initially adopted the Report & Recommendation and
     dismissed Mr. Shareef’s complaint on July 6, 2020, after he
     failed to object by June 22, 2020. [ECF 48]. But the Court
     subsequently agreed to reopen the case, and give Mr.


                                 -1-
Case 2:19-cv-00320-NR-LPL Document 67 Filed 09/11/20 Page 2 of 3




     Shareef additional time to object, after he claimed that he
     had not received the Report & Recommendation. [ECF 57].

            Since then, Mr. Shareef has filed (1) an “objection
     letter,” [ECF 61]; (2) a “Supplemental Brief,” [ECF 62]; (3)
     a “Brief Opposition Response Reply Brief to Attorney
     General Defendants Lawyers,” [ECF 63]; and (4) a “Motion
     Rehearing on Objection Letter.” [ECF 64]. The Court has
     reviewed them all, and will construe these filings as timely
     objections to Judge Lenihan’s Report & Recommendation.

            Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court
     must make a de novo determination of any portions of the
     Report & Recommendation to which objections were made.
     The Court may accept, reject, or modify, in whole or in part,
     the findings or recommendations made by the magistrate
     judge. The Court may also recommit the matter to the
     magistrate judge with instructions.

            In his “objection letter” [ECF 61], Mr. Shareef states:
     “The correction officer are state officials co told warden and
     warden told Jankiewicz which I think fall under my pro se
     brief.” The Court cannot discern any error in the Report &
     Recommendation based on this statement, and so the
     objection is OVERRULED.

            In his “Supplemental Brief” [ECF 62] and “Brief
     Opposition Response Reply Brief to Attorney General
     Defendants Lawyers” [ECF 63], Mr. Shareef makes a series
     of assertions that are difficult to understand but seem to
     rehash aspects of the allegations made in his complaint.
     Even when construed liberally, the Court cannot discern
     any error in the Report & Recommendation from these
     objections, and so they are OVERRULED.

           Finally, Mr. Shareef’s “Motion Rehearing on
     Objection Letter” [ECF 64] is blank other than the heading.
     To the extent an objection is implied, it is OVERRULED.

            For these reasons, even when construed liberally,
     Mr. Shareef’s filings do not reveal any legal basis for
     rejecting Judge Lenihan’s well-reasoned legal conclusions,
     or her ultimate recommendation that the Court dismiss the
     complaint. Thus, upon de novo review of the Report &



                                 -2-
Case 2:19-cv-00320-NR-LPL Document 67 Filed 09/11/20 Page 3 of 3




     Recommendation and Mr. Shareef’s objections thereto, the
     following order is now entered:

           AND NOW, this 11th day of September, 2020, it
     is ORDERED that the Report & Recommendation is
     adopted as the opinion of the Court. [ECF 47].

           IT IS FURTHER ORDERED that Mr. Shareef’s
     federal claims under 42 U.S.C. § 1983 are DISMISSED
     pursuant to 28 U.S.C. § 1915(E)(2)(B)(ii)-(iii) and 28 U.S.C.
     § 1915A(1)-(2). The Court finds that amendment of Mr.
     Shareef’s claims would be futile, and so this dismissal is
     WITH PREJUDICE.

           IT IS FURTHER ORDERED that, to the extent
     Mr. Shareef has raised any state law causes of action, the
     Court will decline to exercise supplemental jurisdiction
     over those claims and thus they are DISMISSED
     WITHOUT PREJUDICE.

            IT IS FURTHER ORDERED that, upon entry of
     final judgment by the Court, the Clerk of Court mark this
     case CLOSED.

           Pursuant to Rule 4(a)(1) of the Federal Rules of
     Appellate Procedure, Mr. Shareef has thirty (30) days from
     the date of entry of this order to file a notice of appeal as
     provided by Rule 3 of the Federal Rules of Appellate
     Procedure.

     DATED this 11th day of September, 2020.

                                BY THE COURT:


                                /s/ J. Nicholas Ranjan
                                United States District Judge




                                 -3-
